LOTTINGER, Judge.
This is one of two suits involving an automobile accident which were consolidated for trial below. The other suit is entitled Odom, Jr. et ux. v. Foy, et al. and bears No. 6922 on the docket of this Court, 193 So.2d 893. The two suits were consolidated for-the purposes of trial, and they were both considered by this Court in the judgment this day rendered in the Odom suit.
For the reasons this day given in Suit No. 6922 entitled Odom, Jr. et ux. v. Foy et al. the judgment of the Lower Court herein is reversed and there is judgment herein in favor of petitioner, W. T. Lewis and against defendants, Melvin M. Foy, Mrs. Helen Foy and American General Insurance Company, jointly and in solido, in the full sum of $5561.20, with legal rate of interest from date of judicial demand until paid with all cost of court, subject to the policy limits insofar as American General is concerned, all costs of this appeal to be paid by defendants.
Judgment reversed and rendered.